On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the May 8, 2018 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to dismiss defendants' application for leave to appeal filed on June 19, 2018 and the motion for stay of lower court proceedings are DENIED.
CLEMENT, J. , did not participate due to her prior involvement as chief legal counsel for the Governor.